Citation Nr: 1524697	
Decision Date: 06/09/15    Archive Date: 06/19/15

DOCKET NO.  10-48 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service connected disabilities.


REPRESENTATION

Appellant represented by:	Monte Phillips. Esq.


ATTORNEY FOR THE BOARD

McBrine, M., Counsel


INTRODUCTION

The veteran served on active duty from February 1984 to May 1987.

This matter was previously before the Board in May 2014, when the Board found that the issue of entitlement to a TDIU rating has been raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), and remanded this issue for further development.  This claim now returns before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Subsequent to the May 2014 Remand, the Veteran changed his representative from a Veterans Service Organization (VSO) to a private attorney.  In March 2015, the Veteran and his attorney were informed that the case had been certified to the Board and that his records were being transferred to the Board.  Thereafter, in an April 2015 facsimile, the Veteran's attorney requested a hearing by "regional office personnel" before this case was docketed by VA.  

As this request came within 90 days of notification that his appeal had been transferred to the Board, this case should be returned to the AOJ to schedule the Veteran for a hearing.  See 38 C.F.R. § 20.1103 (2014).  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before local personnel at the Regional Office.  Notify the Veteran and his representative of the date and time of the hearing and record such notification, and any subsequent related communications, in the claims file.  After the hearing, the record should be returned to the Board in accordance with current appellate procedure.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




